



Exhibit 10.21






ACTION BY THE PLAN ADMINISTRATOR OF THE
BENEFIT EQUALIZATION PLAN




The undersigned, being duly designated as the Administrator of the Benefit
Equalization Plan (the “Plan”) with the authority to amend the Plan where the
amendment or amendments to the Plan do not increase the annual expenditure of
the Plan by more than $500,000, or if authorized by the Board of Directors of
Altria Group, Inc. (the “Board”) to amend the Plan, hereby amends the Plan as
follows:


WHEREAS, it has been determined to amend the Plan to clarify the definition of
“Compensation” and to make a change to conform to a change in the terminology
used in the Deferred Profit-Sharing Plan for Salaried Employees.


NOW, THEREFORE, it is hereby:


RESOLVED, that the Plan, as amended and in effect to the date hereof, be amended
as set forth below.


1.    Article I of the Plan, “DEFINITIONS” is amended, effective January 1,
2016, by replacing references to “Exceeds” in Article I, section (o) of the Plan
with “Outstanding.”


2.    Article IIB(2) and (3) shall be amended, effective October 1, 2016, to
read as follows:


(2)    The Benefit Equalization Profit-Sharing Allowance with respect to an
Employee who is a Match-Eligible Employee, but who is not a TP Employee shall
equal the sum of (a) and (b) below:


(a)    the amounts which would have been credited, but were not credited to his
Company Account in the Profit-Sharing Plan as a result of the Statutory
Limitations, plus


(b)    beginning with the first calendar year for which the Match-Eligible
Employee is eligible for an allocation of the Contribution to his Company
Account in the Profit-Sharing Plan and for each year thereafter, provided that
the Match-Eligible Employee receives a Company Contribution to his Company
Account for each such year, an amount equal to three percent (3%) of such
Match-Eligible Employee’s Compensation in excess of the Compensation Limitation
for such Plan Year.


In order to be eligible for the portion of the Benefit Equalization
Profit-Sharing Allowance payable under subsection (2)(b) for a Plan Year, the
Match-Eligible Employee must have made the maximum dollar amount of Elective
Contributions (including Catch-up Contributions, if applicable to the
Match-Eligible Employee) for such Plan Year, as described in Section 402(g)(1)
of the Code.















--------------------------------------------------------------------------------





(3)    The amounts credited pursuant to ARTICLE IIB(2)(a) shall be deemed
credited on the same date as the Company Contribution is made to the
Profit-Sharing Plan. The amounts credited pursuant to ARTICLE IIB(2)(b) shall be
deemed credited on January 1 immediately succeeding the calendar year for which
such Company Match Contributions could not be made to the Profit-Sharing Plan,
except in the case of the year in which the Employee Separates from Service, in
which case the amounts shall be deemed credited on the date of the Employee’s
Separation from Service. All such amounts shall be deemed to have been invested
in Part C of the Fund (as defined in the Profit-Sharing Plan) and valued in
accordance with the provisions of the Profit-Sharing Plan.


    
RESOLVED, further, that the proper officers of Altria Client Services LLC be,
and hereby are, authorized to do all such acts and things and to execute and
deliver all documents and instruments as may be necessary or desirable to carry
out the purposes of the foregoing resolutions.




Dated: December 21, 2016


        
 
/s/ SCOTT SCOFIELD
 
Scott Scofield,
 
Administrator








